Order entered March 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00138-CV

                           IN THE INTEREST OF T.J.S., A CHILD

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-15124

                                            ORDER
                Before Chief Justice Wright and Justices Lang-Miers and Brown

       Based on this Court’s opinion of this date, we AFFIRM the trial court’s February 19,

2015 order sustaining the contest to appellant’s affidavit of indigence.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE